PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/472,474
Filing Date: 21 Jun 2019
Appellant(s): EHRMANN et al.



__________________
Mark E. Stuenkel
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 11, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 13, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim(s) 18 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korz (EP1440886), hereafter referred to as Korz’886.

Referring to independent claim 18, Korz’886 teaches a packaging machine comprising a work station (cigarette machine comprising a machine control device, paragraph 4, lines 1-7) having an interior which is surrounded by a wall (cigarette paper supply 21, surface paper supply 22, interior impact supply 23, see figure 1 and paragraph 18, lines 1-4) and which has arranged therein a tool having one of at least one heating element or at least one actor (closing of a cover, paragraph 12, lines 1-6), wherein the outside of the wall facing away from the interior has attached thereto a bus node assembly (machine control device connected via bus 65, see figure 6 and paragraph 28, lines 3-10; bus node, paragraph 29, line 7) comprising the following: a housing cap (closing of a cover, paragraph 12, lines 1-6); at least one circuit board populated with electronic components (controller assigned bus system for exchanging data/commands, paragraph 8, lines 12-16); and an interface connected to the at least one circuit board and used for connection to a communication bus (bus system, paragraph 8, lines 12-16); wherein the bus node assembly is configured to at least one of provide one or more items of information on the tool and to receive control data for the tool via the interface (data and instructions sent to receipt element and receipt element sends appropriate response signal, paragraph 30).

.

Claims 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Korz’886 in view of Pruemm et al. (US 9,266,721), hereafter referred to as Pruemm’721.

As to claim 19, Korz’886 does not appear to explicitly teach the packaging machine according to claim 18, wherein the bus node assembly comprises a carrier for the circuit board, although it does teach a carrier (control panel and screen movable on guide rail 3, see figure 1 and paragraph 20, lines 6-9).
However, Pruemm’721 teaches a carrier for a circuit board (carrier substrates of complex mechanical and/or electrical configuration, column 5, lines 6-8).
Korz’886 is analogous to Pruemm’721 because they are drawn to the same inventive field of system controllers.
Prior to the effective filing date of the application, it would have been obvious to one of ordinary skill in the art, having the teachings of Korz’886 and Pruemm’721 before them, to modify the machine of Korz’886 to include the carrier for the circuit board of Pruemm’721 by incorporating the carrier with the circuit board.
The motivation for doing so would have been to enable a hermetically tight and space-saving mechanical connection between chips and substrates (column 5, lines 2-9).
Therefore, it would have been obvious to combine Korz’886 and Pruemm’721 to bring about the invention as claimed.



As to claim 21, Pruemm’721 teaches the packaging machine according to claim 19, wherein the carrier comprises aluminum (carrier substrate comprises aluminum, column 5, lines 20-21).

As to claim 22, Korz’886 teaches the packaging machine according to claim 19, wherein the bus node assembly is disposed on top of an opening in the wall such that the housing cap fully covers the opening (closing of a cover, paragraph 12, lines 1-6).

As to claim 23, Pruemm’721 teaches the packaging machine according to claim 19, wherein a seal is disposed between the carrier and the circuit board (hermetically sealed interspace 164 formed between carrier substrate 150 and semiconductor 110, see figure 1H and column 8, lines 54-57).

Claims 24-26, 30, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Korz’886 in view of Loeffel et al. (US 2015/0028730), hereafter referred to as Loeffel’730.

As to claim 24, Korz’886 does not appear to explicitly teach the packaging machine according to claim 18, wherein the housing cap is releasably fastened to the wall.
However, Loeffel’730 teaches a housing cap releasably fastened to a wall (housing cap releasably connected, paragraph 6, lines 23-24).

Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Korz’886 and Loeffel’730 before them, to modify the machine of Korz’886 to include the releasably fastened housing cap of Loeffel’730 by including a releasably-fastened cap on the casing.
The motivation for doing so would have been that it is a reasonably simple substitution which could be implemented without undue experimentation.
Therefore, it would have been obvious to combine Korz’886 and Loeffel’730 to bring about the invention as claimed.

As to claim 25, Loeffel’730 teaches the packaging machine according to claim 18, wherein an annular seal extends annularly around the housing cap thereby sealing the housing cap against the outside of the wall (annular contact disk, paragraph 12, lines 11-14).

As to claim 26, Loeffel’730 teaches the packaging machine according to claim 25, wherein the annular seal is transparent or translucent (translucent or transparent window, paragraph 12, lines 6-8).

As to claim 30, Loeffel’730 teaches the packaging machine according to claim 18, wherein the one or more items of information on the tool comprise an identification of the tool (configuration data, paragraph 36, lines 47-48), and the one or more items of information are provided via the interface (operating data intended for field devices, paragraph 5, lines 31-33).

.

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Korz’886 in view of Iwahashi et al. (US 2015/0264772), hereafter referred to as Iwahashi’772.

As to claim 27, Korz’886 does not appear to explicitly teach the packaging machine according to claim 18, wherein the bus node assembly comprises at least one light source.
However, Iwahashi’772 teaches a bus node assembly comprising at least one light source (red light source block R and white light source W, see figures 17A-C and paragraph 132, lines 5-9).
Korz’886 and Iwahashi’772 are analogous because they are drawn to the same inventive field of circuit assembly.
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Korz’886 and Iwahashi’772 before them, to modify the machine of Korz’886 to include the light sources of Iwahashi’772 by incorporating LEDs into the assembly of Iwahashi’772.
The motivation for doing so would have been to improve illumination in terms of how objects appear in the light (paragraph 4).
Therefore, it would have been obvious to combine Korz’886 and Iwahashi’772 to bring about the invention as claimed.



As to claim 29, Iwahashi’772 teaches the packaging machine according to claim 27, wherein the at least one light source is controllable for generating different colors, different illumination intensities and/or different temporal or spatial light patterns (individual lighting control of light-emitting elements 12a-c, see figures 7A-C and paragraph 72).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Korz’886 in view of Waller (US 2012/0278610), hereafter referred to as Waller’610.

As to claim 31, Korz’886 does not appear to explicitly teach the packaging machine according to claim 18, wherein at least one of the interface is a bidirectional interface and a communication via the interface is encrypted.
However, Waller’610 teaches a bidirectional interface (bidirectional interface TS 160, see figures 1B, 1C and paragraph 77, lines 1-2), wherein communication via the interface is encrypted (encrypted data carried through interface via link 160a, see figures 1B, 1C and paragraph 77, lines 2-4).
Korz’886 and Waller’610 are analogous because they are drawn to the same inventive field of controlling data transmission.
Prior to the effective filing date of the application, it would have been obvious to one of ordinary skill in the art, having the teachings of Korz’886 and Waller’610 before them, to modify the 
The motivation for doing so would have been to protect data provided to devices (paragraph 6, lines 4-5).
Therefore, it would have been obvious to combine Korz’886 and Waller’610 to bring about the invention as claimed.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Korz’886 in view of Rakib et al. (US 2004/0172658), hereafter referred to as Rakib’658.

As to claim 34, Korz’886 does not appear to explicitly teach the packaging machine according to claim 18, wherein the bus node assembly is capable to have a hybrid cable connected thereto.
However, Rakib’658 teaches a hybrid cable connected to a node (Hybrid Fiber Coax, paragraph 38, lines 3-6).
Korz’886 and Rakib’658 are analogous because they are both drawn to the same inventive field of electronic connections.
Prior to the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Korz’886 and Rakib’658 before them, to modify the machine of Korz’886 to include the hybrid cable of Rakib’658 by connecting via a hybrid cable.
The motivation for doing so would have been that such a modification would have been a simple substitution of possible parts, which could be performed without undue experimentation.
Therefore, it would have been obvious to combine Korz’886 and Rakib’658 to bring about the invention as claimed.

s 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Korz’886 in view of Loeffel’630 and Iwahashi’772.

Referring to independent claim 35, Korz’886 teaches a packaging machine comprising a work station (cigarette machine comprising a machine control device, paragraph 4, lines 1-7) having an interior which is surrounded by a wall (cigarette paper supply 21, surface paper supply 22, interior impact supply 23, see figure 1 and paragraph 18, lines 1-4) and which has arranged therein a tool having one of at least one heating element or at least one actor (closing of a cover, paragraph 12, lines 1-6), wherein the outside of the wall facing away from the interior has attached thereto a bus node assembly (machine control device connected via bus 65, see figure 6 and paragraph 28, lines 3-10; bus node, paragraph 29, line 7) comprising the following: a housing cap (closing of a cover, paragraph 12, lines 1-6); at least one circuit board populated with electronic components (controller assigned bus system for exchanging data/commands, paragraph 8, lines 12-16); and an interface connected to the at least one circuit board and used for connection to a communication bus (bus system, paragraph 8, lines 12-16); wherein the bus node assembly is configured to at least one of provide one or more items of information on the tool and to receive control data for the tool via the interface (data and instructions sent to receipt element and receipt element sends appropriate response signal, paragraph 30).
Loeffel’630 teaches a transparent or translucent annular seal (translucent or transparent window, paragraph 12, lines 6-8) that extends annularly around the housing cap thereby sealing the housing cap against the outside of the wall (annular contact disk, paragraph 12, lines 11-14).
Korz’886 and Loeffel’730 are analogous because they are drawn to the same inventive field of electronic housings.
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Korz’886 and Loeffel’730 before them, to modify the 
The motivation for doing so would have been that it is a reasonably simple substitution which could be implemented without undue experimentation.
Iwahashi’772 teaches a light source arranged inside of the housing cap, wherein the light source is operable to illuminate the annular seal (sealer member 413b is annular and seals the white light-emitting elements 412c, see figures 17A-C and paragraph 134, lines 1-4).
Korz’886 and Iwahashi’772 are analogous because they are drawn to the same inventive field of circuit assembly.
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Korz’886 and Iwahashi’772 before them, to modify the machine of Korz’886 to include the light sources of Iwahashi’772 by incorporating LEDs into the assembly of Iwahashi’772.
The motivation for doing so would have been to improve illumination in terms of how objects appear in the light (paragraph 4).

As to claim 36, Iwahashi’772 teaches the packaging machine according to claim 35, wherein the light source is operable to illuminate the annular seal to provide an indication of a status of the work station that is viewable outside of the annular seal (control circuit 4f monitors temperature and current of each light source, and activates/deactivates light sources accordingly, see figure 9, steps S4-S5 and S9-10 and paragraph 90, lines 4-7 and paragraph 92, lines 3-7).

As to claim 37, Loeffel’730 teaches the packaging machine according to claim 35, wherein the one or more items of information on the tool comprise an identification of the tool (configuration data, .

(2) Response to Argument
Appellant’s Argument (“A. Claims 18 and 32 are Patentable under 35 U.S.C. 102(a)(1) over Korz”, part 1):
First, the Appellant argues that the Korz reference does not disclose where the bus node is located with respect to a disclosed cigarette machine, a housing cap of a bus node assembly, and a circuit board populated with electronic components. The Appellant specifically argues that the cited Figure 7 is simply a schematic view and does not show where the bus node is arranged (page 3, lines 22-24), that the lid and cover are not disclosed as part of the bus node assembly (page 4, lines 1-9), and that Korz does not disclose a bus node assembly comprising at least one circuit board (page 4, lines 10-14).

Response to Argument:
Referring to the bus node, the Examiner respectfully submits that the schematic view would reasonably disclose the location of a bus node in a device. As to the lid and cover, Korz also discloses the closing of a cover, and the schematic view of Figure 7 of Korz would disclose the location of such a cover. As to the bus node assembly comprising at least one circuit board, Korz discloses a machine control device coupled to the bus, as well as a bus node.

Appellant’s Argument (“A. Claims 18 and 32 are Patentable under 35 U.S.C. 102(a)(1) over Korz”, part 2):


Examiner’s Response:
The Examiner respectfully submits that this disclosure shows that the closing cover could be determined to be part of the internal and external components of the system in that the hole which the cover closes is part of the system, and the cover could be inside the system or on the outside of the system.

Appellant’s Argument (“A. Claims 18 and 32 are Patentable under 35 U.S.C. 102(a)(1) over Korz”, part 3):
The Appellant further argues that the Examiner’s statement is conclusory and does not address the argued deficiencies of Korz.

Examiner’s Response:
The Examiner respectfully submits that the schematic would show a reasonable expectation of where particular components of the device are to be located.

Appellant’s Argument (“B. Claims 19-23 are Patentable under 35 U.S.C. 103 over Korz in View of Pruemm”):
Referring to claims 19-23, the Appellant argues that Pruemm does not overcome the issues of Korz, and that Pruemm is directed to a different field from Korz (page 5, lines 13-21) as well as a different problem from the claimed invention (page 5, line 22 – page 6, line 9).

Examiner’s Response:
The Examiner respectfully submits that Pruemm is directed to a field related to manufacturing circuitry, which is relevant to Korz. Further, the claimed invention deals with improving efficiency of operation, and Pruemm concerns improving connection of semiconductor chips, which can make for more efficient operations.

Appellant’s Argument (“B. … 1. Claim 22 is separately patentable over Korz in View of Pruemm”):
The Appellant further argues that Korz does not disclose a housing cap of the bus node assembly, as was argued in regard to claim 18 (page 6, line 14 – page 7, line 1)

Examiner’s Response:
The Examiner respectfully submits that this disclosure shows that the closing cover could be determined to be part of the internal and external components of the system in that the hole which the cover closes is part of the system, and the cover could be inside the system or on the outside of the system.

Appellant’s Argument (“C. Claims 24-26, 30 and 33 are Patentable under 35 U.S.C. 103 over Korz in View of Loeffel”):
The Appellant argues that Loeffel does not appear to overcome the argued issues with Korz.

Examiner’s Response:
The Examiner respectfully submits that the argued issues with Korz have been addressed in regard to independent claim 18.

Appellant’s Argument (“C. … 1. Claim 26 is Separately Patentable under 35 U.S.C. 103 over Korz in View of Loeffel”):
The Appellant argues that Loeffel does not disclose an annular seal with a translucent or transparent window, and that Examiner’s statement to the contrary is conclusory (page 7, lines 13-26).

Examiner’s Response:
The Examiner respectfully submits that the transparency of materials close to the seal suggests that a transparent or translucent window would have been a design decision in the matter of Loeffel. It is not clear as to what undue experimentation would be required in providing a translucent or transparent window in the seal.

Appellant’s Argument (“C. … 2. Claim 30 is Separately Patentable under 35 U.S.C. 103 over Korz in View of Loeffel”):
The Appellant argues that Loeffel does not teach a tool through its disclosure of “configuration data” in paragraph 36, lines 47-48 (page 8, lines 10-19).

Examiner’s Response:
The Examiner respectfully submits that the cited passage discloses a display and interaction unit communicating with integrated non-volatile memory for configuration data. It is respectfully submitted that this would reasonably teach an item of information on a tool comprising information of the tool.

Appellant’s Argument (“D. Claims 27-29 are Patentable under 35 U.S.C. 103 over Korz in View of Iwahashi”):


Examiner’s Response:
The Examiner respectfully submits that Iwahashi discloses a light course within an assembly. Further, lighting in a packing device would be pertinent as indication of statuses. Also, Iwahashi’s improvement of appearance of objects can be conducive to more efficient operation in that the lights can make an object easier to see, either by pointing the object out in relative darkness or by distinguishing a specific object from other parts of the device.

Appellant’s Argument (“E: Claim 31 is Patentable under 35 U.S.C. 103 over Korz in View of Waller”):
The Appellant argues that claim 31 is patentable because Waller does not overcome the argued deficiencies of Korz.

Examiner’s Response:
The Examiner respectfully submits that the argued deficiencies of Korz have been addressed in regard to claim 18.

Appellant’s Argument (“F: Claim 34 is Patentable under 35 U.S.C. 103 over Korz in View of Rakib”)


Examiner’s Response:
The Examiner respectfully submits that the argued deficiencies of Korz have been addressed in regard to claim 18.

Appellant’s Argument (“G: Claims 35-37 are Patentable under 35 U.S.C. 103 over Korz in View of Loeffel and Iwahashi” part 1):
The Appellant argues that Korz does not give information as to where the bus node is located with respect to the cigarette machine (page 11, lines 1-12), or for the bus node comprising both a housing cap and at least one circuit board populated with electronic components (page 11, lines 13-29). The Appellant also argues that the feature of “closing of a cover” in Korz is mistakenly cited as satisfying a feature located within an interior of a work station surrounded by a wall and a feature that is part of an assembly attached to the outside of said wall (page 12, lines 1-9). Further, the Appellant argues that the Examiner’s statement as to the schematic view regarding the location of a bus node on the machine is conclusory (page 12, lines 10-16).

Examiner’s Response:
Referring to the bus node, the Examiner respectfully submits that the schematic view would reasonably disclose the location of a bus node in a device. As to the lid and cover, Korz also discloses the closing of a cover, and the schematic view of Figure 7 of Korz would disclose the location of such a cover. As to the bus node assembly comprising at least one circuit board, Korz discloses a machine control device coupled to the bus, as well as a bus node.

The Examiner respectfully submits that the schematic would show a reasonable expectation of where particular components of the device are to be located.

Appellant’s Arguments (“G: Claims 35-37 are Patentable under 35 U.S.C. 103 over Korz in View of Loeffel and Iwahashi” part 2):
The Appellant argues that Loeffel does not properly disclose the “transparent or translucent annular seal” of claim 35, arguing that the Examiner’s reasoning for arguing that it does is a conclusory statement (page 12, line 20 – page 13, line 6).
Further, the Appellant argues that Iwahashi does not properly disclose “a light source arranged inside of the housing cap, wherein the light source is operable to illuminate the annular seal” but rather a simple lamp, light-emitting diode or light source (page 13, lines 7-16).

Examiner’s Response:
Referring to Loeffel, the Examiner respectfully submits that the transparency of materials close to the seal suggests that a transparent or translucent window would have been a design decision in the matter of Loeffel. It is not clear as to what undue experimentation would be required in providing a translucent or transparent window in the seal.
Referring to Iwahashi, the Examiner respectfully submits that Iwahashi discloses a light course within an assembly. Further, lighting in a packing device would be pertinent as indication of statuses. Also, Iwahashi’s improvement of appearance of objects can be conducive to more efficient operation in 

Appellant’s Arguments (“G: Claims 35-37 are Patentable under 35 U.S.C. 103 over Korz in View of Loeffel and Iwahashi” part 3):
The Appellant argues that the combination of Iwahashi with Korz is improper, since it is directed to lighting equipment, while the present application is drawn to packaging machines (page 13, lines 17-25). Further, the Appellant argues that Iwahashi is drawn to a different problem from the invention, which is argued to be drawn to improving efficiency of operation and handling of a packaging machine, whereas Iwahashi is drawn to illumination that provides desirable appearance of objects (page 13, line 26 – page 14, line 4).

Examiner’s Response:
The Examiner respectfully submits that lighting in a packing device would be pertinent as indication of statuses. Further, Iwahashi’s improvement of appearance of objects can be conducive to more efficient operation in that the lights can make an object easier to see, either by pointing the object out in relative darkness or by distinguishing a specific object from other parts of the device.

Appellant’s Arguments (“G: … 1. Claim 37 is Separately Patentable under 35 U.S.C. 103 over Korz in View of Loeffel and Iwahashi”):
As to claim 37, the Appellant argues that Loeffel’s disclosure of “configuration data” does not teach an identification of a tool, and that “operating data transmitted via data transmission network” does not teach a bus node assembly comprising a read head to read the identification (page 14, line 26 – page 15, line 18).

Examiner’s Response:
The Examiner respectfully submits that the cited passage discloses a display and interaction unit communicating with integrated non-volatile memory for configuration data. It is respectfully submitted that this would reasonably teach an item of information on a tool comprising identification of the tool.
Further, the Examiner respectfully submits that “operating data transmitted via data transmission network” can be reasonably interpreted as fairly suggesting an assembly comprising a read head to read identification, in that it reads operating data through a network.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOHN B ROCHE/Examiner, Art Unit 2184                                                                                                                                                                                                        
Conferees:
/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184                                                                                                                                                                                                        
/KEVIN L ELLIS/Primary Examiner                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.